Morton J.,
before whom the trial took place, said he had advised *470with the other judges on the question, whether the libellee’s confessions of adultery were alone sufficient evidence to authorize a decree of divorce ; that the reason for requiring other evidence is, in general, to prevent collusion ; that the circumstances here proved by other evidence than the confessions showed there could be no collusion ; and that all the Court were of opinion that the proof of the adultery was sufficient.

Divorce decreed.